[On Company Letterhead] September 5, 2013 Securities and Exchange Commission treet, N.W. Washington, D.C. 20549 Re:Transamerica Separate Account R3 (File No. 333-166119) Dear Commissioners: On behalf of Transamerica Separate Account R3 (the "separate account") of Transamerica Life Insurance Company, incorporated by reference are Semi-Annual Reports for the underlying funds of the separate account for filing with the Securities and Exchange Commission pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the "Act"). The funds are as follows: American Funds Insurance Series – AFIS Global Small Capitalization Fund (Class 2) American Funds Insurance Series – AFIS Growth Fund (Class 2) American Funds Insurance Series – AFIS International Fund (Class 2) American Funds Insurance Series – AFIS New World Fund (Class 2) Columbia Funds Variable Insurance Trust – Columbia Variable Portfolio – Small Cap Value Fund – Class 1 DFA Investment Dimensions Group, Inc. – DFA VA Global Bond Portfolio DFA Investment Dimensions Group, Inc. – DFA VA International Small Portfolio DFA Investment Dimensions Group, Inc. – DFA VA International Value Portfolio DFA Investment Dimensions Group, Inc. – DFA VA Short-Term Fixed Portfolio DFA Investment Dimensions Group, Inc. – DFA VA U.S. Large Value Portfolio DFA Investment Dimensions Group, Inc. – DFA VA U.S. Targeted Value Portfolio DWS Investments VIT Funds – DWS Small Cap Index VIP (Class A) Fidelity Variable Insurance Products Funds – Fidelity VIP Balanced Portfolio (Initial Class) Fidelity Variable Insurance Products Funds – Fidelity VIP Contrafund® Portfolio (Initial Class) Fidelity Variable Insurance Products Funds – Fidelity VIP Growth Portfolio (Initial Class) Fidelity Variable Insurance Products Funds – Fidelity VIP High Income Portfolio (Initial Class) Fidelity Variable Insurance Products Funds – Fidelity VIP Mid Cap Portfolio (Initial Class) First Eagle Variable Funds, Inc. – First Eagle Overseas Variable Fund Ibbotson ETF Allocation Series – Ibbotson Aggressive Growth ETF Asset Allocation Portfolio (Class I) Ibbotson ETF Allocation Series – Ibbotson Balanced ETF Asset Allocation Portfolio (Class I) Ibbotson ETF Allocation Series – Ibbotson Conservative ETF Asset Allocation Portfolio (Class I) Ibbotson ETF Allocation Series – Ibbotson Growth ETF Asset Allocation Portfolio (Class I) Ibbotson ETF Allocation Series – Ibbotson Income and Growth ETF Asset Allocation Portfolio (Class I) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. American Value Fund (Series I Shares) Page 1 of 9 AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Diversified Dividend Fund (Series I Shares) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Global Health Care Fund (Series I Shares) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Mid Cap Core Equity Fund (Series I Shares) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Mid Cap Value Fund (Series I Shares) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Small Cap Equity Fund (Series I Shares) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Technology Fund (Series I Shares) Janus Aspen Series – Janus Aspen Balanced Portfolio (Institutional Shares) Janus Aspen Series – Janus Aspen Enterprise Portfolio(Institutional Shares) Janus Aspen Series – Janus Aspen Flexible Bond Portfolio (Institutional Shares) Janus Aspen Series – Janus Aspen Forty Portfolio (Institutional Shares) Janus Aspen Series – Janus Aspen Global Research Portfolio (Institutional Shares) Janus Aspen Series – Janus Aspen Janus Portfolio (Institutional Shares) Janus Aspen Series – Janus Aspen Overseas Portfolio (Institutional Shares) Janus Aspen Series – Janus Aspen Perkins Mid Cap Value Portfolio (Institutional Shares) PIMCO Variable Insurance Trust – PIMCO All Asset Portfolio (Administrative Class) PIMCO Variable Insurance Trust – PIMCO All Asset Portfolio (Institutional Class) PIMCO Variable Insurance Trust – PIMCO High Yield Portfolio (Institutional Class) PIMCO Variable Insurance Trust – PIMCO Real Return Portfolio (Institutional Class) PIMCO Variable Insurance Trust – PIMCO Short-Term Portfolio (Institutional Class) PIMCO Variable Insurance Trust – PIMCO Total Return Portfolio (Institutional Class) Royce Capital Fund – Royce Micro-Cap Portfolio Royce Capital Fund – Royce Small-Cap Portfolio T. Rowe Price Equity Series, Inc. – T. Rowe Price Blue Chip Growth Portfolio T. Rowe Price Equity Series, Inc. – T. Rowe Price Equity Income Portfolio T. Rowe Price Equity Series, Inc. – T. Rowe Price New America Growth Portfolio T. Rowe Price International Series, Inc. – T. Rowe Price International Stock Portfolio Third Avenue Variable Series Trust – Third Avenue Value Portfolio Van Eck Worldwide Insurance Trust – Van Eck VIP Multi-Manager Alternatives Fund (Initial Class) Vanguard® Variable Insurance Fund – Vanguard® VIF Balanced Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Capital Growth Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Diversified Value Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Equity Income Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Equity Index Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Growth Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF High Yield Bond Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF International Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Mid-Cap Index Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Money Market Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF REIT Index Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Short-Term Investment-Grade Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Small Company Growth Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Total Bond Market Index Portfolio Vanguard® Variable Insurance Fund – Vanguard® VIF Total Stock Market Index Portfolio Page 2 of 9 These Semi-Annual Reports are for the period ending June 30, 2013 and have been transmitted to contract holders in accordance with Rule 30d-2 under the Act. If you have any questions regarding this filing, please contact the undersigned at (319) 355-6824. Very truly yours, /s/Matt Monson Matt Monson Vice President Page 3 of 9 Document 1The Semi-Annual Report of American Funds Insurance Series – AFIS Global Small Capitalization Fund (Class 2), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 ( File No. 811-03857). Document 2The Semi-Annual Report of American Funds Insurance Series – AFIS Growth Fund (Class 2), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-03857). Document 3The Semi-Annual Report of American Funds Insurance Series – AFIS International Fund (Class 2), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-03857). Document 4The Semi-Annual Report of American Funds Insurance Series – AFIS New World Fund (Class 2), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-03857). Document 5The Semi-Annual Report of Columbia Funds Variable Insurance Trust – Columbia Variable Portfolio – Small Cap Value Fund – Class 1 dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05199). Document 6The Semi-Annual Report of DFA Investment Dimensions Group, Inc. – DFA VA Global Bond Portfolio, dated April 30, 2013, was filed with the Securities and Exchange Commission on July 9, 2013 (File No. 811-03258). Document 7The Semi-Annual Report of DFA Investment Dimensions Group, Inc. – DFA VA International Small Portfolio, dated April 30, 2013, was filed with the Securities and Exchange Commission on July 9, 2013 (File No. 811-03258). Document 8The Semi-Annual Report of DFA Investment Dimensions Group, Inc. – DFA VA International Value Portfolio, dated April 30, 2013, was filed with the Securities and Exchange Commission on July 9, 2013 (File No. 811-03258). Document 9The Semi-Annual Report of DFA Investment Dimensions Group, Inc. – DFA VA Short-Term Fixed Portfolio, dated April 30, 2013, was filed with the Securities and Exchange Commission on July 9, 2013 (File No. 811-03258). Document 10The Semi-Annual Report of DFA Investment Dimensions Group, Inc. – DFA VA U.S. Large Value Portfolio, dated April 30, 2013, was filed with the Securities and Exchange Commission on July 9, 2013 (File No. 811-03258). Document 11The Semi-Annual Report of DFA Investment Dimensions Group, Inc. –DFA VA U.S. Targeted Value Portfolio, dated April 30, 2013, was filed with the Securities and Exchange Commission on July 9, 2013 (File No. 811-03258). Document 12The Semi-Annual Report of DWS Investments VIT Funds – DWS Small Cap Index VIP (Class A), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 23, 2013 (File No. 811-07507). Page 4 of 9 Document 13The Semi-Annual Report of Fidelity Variable Insurance Products Funds – Fidelity VIP Balanced Portfolio (Initial Class), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-03329, 811-05511, 811-07205, 811-03759, 811-05361). Document 14The Semi-Annual Report of Fidelity Variable Insurance Products Funds – Fidelity VIP Contrafund® Portfolio (Initial Class), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-03329, 811-05511, 811-07205, 811-03759, 811-05361). Document 15The Semi-Annual Report of Fidelity Variable Insurance Products Funds – Fidelity VIP Growth Portfolio (Initial Class), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-03329, 811-05511, 811-07205, 811-03759, 811-05361). Document 16The Semi-Annual Report of Fidelity Variable Insurance Products Funds – Fidelity VIP High Income Portfolio (Initial Class), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-03329, 811-05511, 811-07205, 811-03759, 811-05361). Document 17The Semi-Annual Report of Fidelity Variable Insurance Products Funds – Fidelity VIP Mid Cap Portfolio (Initial Class), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-03329, 811-05511, 811-07205, 811-03759, 811-05361). Document 18The Semi-Annual Report of First Eagle Variable Funds, Inc. – First Eagle Overseas Variable Fund, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-09092). Document 19The Semi-Annual Report of Ibbotson ETF Allocation Series – Ibbotson Aggressive Growth ETF Asset Allocation Portfolio (Class I), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-21987). Document 20The Semi-Annual Report of Ibbotson ETF Allocation Series – Ibbotson Balanced ETF Asset Allocation Portfolio (Class I), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-21987). Document 21The Semi-Annual Report of Ibbotson ETF Allocation Series – Ibbotson Conservative ETF Asset Allocation Portfolio (Class I), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-21987). Document 22The Semi-Annual Report of Ibbotson ETF Allocation Series – Ibbotson Growth ETF Asset Allocation Portfolio (Class I), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-21987). Document 23The Semi-Annual Report of Ibbotson ETF Allocation Series – Ibbotson Income and Growth ETF Asset Allocation Portfolio (Class I), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-21987). Document 24The Semi-Annual Report of AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. American Value Fund (Series I Shares), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 27, 2013 (File No. 811-07452). Page 5 of 9 Document 25The Semi-Annual Report of AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Diversified Dividend Fund (Series I Shares), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 27, 2013 (File No. 811-07452). Document 26The Semi-Annual Report of AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Global Health Care Fund (Series I Shares), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 27, 2013 (File No. 811-07452). Document 27The Semi-Annual Report of AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Mid Cap Core Equity Fund (Series I Shares), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 27, 2013 (File No. 811-07452). Document 28The Semi-Annual Report of AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Mid Cap Growth Portfolio (Series I Shares), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 27, 2013 (File No. 811-07452). Document 29The Semi-Annual Report of AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Small Cap Equity Fund (Series I Shares), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 27, 2013 (File No. 811-07452). Document 30The Semi-Annual Report of AIM Variable Insurance Funds (Invesco Variable Insurance Funds) – Invesco V.I. Technology Fund (Series I Shares), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 27, 2013 (File No. 811-07452). Document 31The Semi-Annual Report of Janus Aspen Series – Janus Aspen Balanced Portfolio (Institutional Shares), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-07736). Document 32The Semi-Annual Report of Janus Aspen Series – Janus Aspen Enterprise Portfolio (Institutional Shares), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-07736). Document 33The Semi-Annual Report of Janus Aspen Series – Janus Aspen Flexible Bond Portfolio (Institutional Shares), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-07736). Document 34The Semi-Annual Report of Janus Aspen Series – Janus Aspen Forty Portfolio (Institutional Shares) dated June 30, 2013 that was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-07736). Document 35The Semi-Annual Report of Janus Aspen Series – Janus Aspen Global Research Portfolio (Institutional Shares), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-07736). Document 36The Semi-Annual Report of Janus Aspen Series – Janus Aspen Janus Portfolio (Institutional Shares), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-07736). Page 6 of 9 Document 37The Semi-Annual Report of Janus Aspen Series – Janus Aspen Overseas Portfolio (Institutional Shares), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-07736). Document 38The Semi-Annual Report of Janus Aspen Series – Janus Aspen Perkins Mid Cap Value Portfolio (Institutional Shares), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-07736). Document 39The Semi-Annual Report of PIMCO Variable Insurance Trust – PIMCO All Asset Portfolio (Administrative Class), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-08399). Document 40The Semi-Annual Report of PIMCO Variable Insurance Trust – PIMCO All Asset Portfolio (Institutional Class), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-08399). Document 41The Semi-Annual Report of PIMCO Variable Insurance Trust – PIMCO High Yield Portfolio (Institutional Class), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-08399). Document 42 The Semi-Annual Report of PIMCO Variable Insurance Trust – PIMCO Real Return Portfolio (Institutional Class), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-08399). Document 43The Semi-Annual Report of PIMCO Variable Insurance Trust – PIMCO Short-Term Portfolio (Institutional Class), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-08399). Document 44The Semi-Annual Report of PIMCO Variable Insurance Trust – PIMCO Total Return Portfolio (Institutional Class), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-08399). Document 45The Semi-Annual Report of Royce Capital Fund – Royce Micro-Cap Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-07537). Document 46The Semi-Annual Report of Royce Capital Fund – Royce Small-Cap Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 29, 2013 (File No. 811-07537). Document 47The Semi-Annual Report of T. Rowe Price Equity Series, Inc. – T. Rowe Price Blue Chip Growth Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 27, 2013 (File No. 811-07143). Document 48The Semi-Annual Report of T. Rowe Price Equity Series, Inc. – T. Rowe Price Equity Income Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 27, 2013 (File No. 811-07143). Page 7 of 9 Document 49The Semi-Annual Report of T. Rowe Price Equity Series, Inc. – T. Rowe Price New America Growth Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 27, 2013 (File No. 811-07143). Document 50The Semi-Annual Report of T. Rowe Price International Series, Inc. – T. Rowe Price International Stock Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 26, 2013 (File No. 811-07145). Document 51The Semi-Annual Report of Third Avenue Variable Series Trust – Third Avenue Value Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 16, 2013 (File No. 811-09395). Document 52The Semi-Annual Report of Van Eck Worldwide Insurance Trust– Van Eck VIP Multi-Manager Alternatives Fund (Initial Class), dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05083). Document 53The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Balanced Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05962). Document 54The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Capital Growth Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05962). Document 55The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Diversified Value Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05962). Document 56The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Equity Income Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05962). Document 57The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Equity Index Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013(File No. 811-05962). Document 58The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Growth Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05962). Document 59The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF High Yield Bond Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05962). Document 60The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF International Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05962). Page 8 of 9 Document 61The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Mid-Cap Index Portfolio, dated June 30, 2013, that was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05962). Document 62The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Money Market Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05962). Document 63The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF REIT Index Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05962). Document 64The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Short-Term Investment-Grade Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05962). Document 65The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Small Company Growth Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05962). Document 66The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Total Bond Market Index Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05962). Document 67The Semi-Annual Report of Vanguard® Variable Insurance Fund – Vanguard® VIF Total Stock Market Index Portfolio, dated June 30, 2013, was filed with the Securities and Exchange Commission on August 28, 2013 (File No. 811-05962). Page 9 of 9
